DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is responsive to communication filed on 12/23/2021. Claims 1-21 are pending and being considered. Claims 1, 10-12 and 20-21 are independent. Claims 11, 5, 10-12, 16 and 20-21 are amended. Claims 1- 21 are rejected. 

Information Disclosure Statement


The information disclosure statement (IDS) submitted on 11/18/2021 was filed on or after the mailing date of the application no.15/931,200 filed on 05/13/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of Applicant’s IDS form 1449 filed on 11/18/2021 is attached to the instant office action.

Response to Arguments/Remarks
Applicant’s arguments/remarks, filed on 12/23/2021, have been fully considered and are rendered moot in view of new grounds of rejection outlined below, which were necessitated by the applicant’s amendment. The argument does not apply to the current art(s) being used. Furthermore, the
claims have been amended to overcome the rejection(s) under 35 U.S.C 101 and 35 U.S.C 112(b). Therefore, the rejection(s) under 35 USC § 101 and 35 U.S.C 112(b) has been waived/withdrawn.
claims have been amended to overcome the claim objections. Therefore, the claim objections have been waived/withdrawn.

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 5, 7, 9-16, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dayan; Tal (US 2012/0023221 A1; Filed with IDS), hereinafter (Dayan), in view of Andrew Sutton and Reza Samavi (Blockchain Enabled Privacy Audit Logs; Springer International Publishing AG 2017; Filed with IDS), hereinafter (Andrew).

Regrading claim 1, Dayan teaches a system for querying a state of an aggregate N (Dayan, Para. [0007], discloses a processing system to filter and aggregate selected ones of the plurality of events (i.e., aggregate N) stored in the event repository based upon a query), comprising an interface configured to (Dayan, Para. [0007], discloses that the processing system comprises a query engine module (i.e., interface)): receive request to query the state of the aggregate N (Dayan, Para. [0032], discloses that the query engine 208 may receive a query and consult the event repository 202 and system information (metadata) 210, and as disclosed in Para. [0007], to filter and aggregate selected ones of the plurality of events stored in the event repository based upon the received query, and to output the filtered and aggregated events for presentation to a user); and a hardware processor configured to (Dayan, Para. [0007], discloses that the processing system comprises … a processor): for each event of events of the aggregate N (Dayan, Para. [0011], discloses to perform event aggregation on the correlated events): replay the events of the aggregate N to generate and provide the state of the aggregate N (Dayan, Para. [0007 and 0032], discloses that the query engine module is configured to filter and aggregate selected ones of the plurality of events stored in the event repository based upon a received query, and to output the filtered and aggregated events for presentation to a user); and 
Dayan fails to explicitly disclose but Watanabe teaches to receive a client key (Andrew, pdf page 7 (3.3 Signature Graph Generation), discloses a logger’s private key, sk); and rehash an event input data with its corresponding sequence number and a prior event signature to generate a hash value (Andrew, pdf page 8 (3.4 Block Graph Generation), discloses an algorithm 2 that inputs an event ‘s signature (sgi), header (hgi) and body (bgi) graphs to compute an integrity proof digest (i.e., hash value, as disclosed in step 2 of the algorithm 2), and as disclosed in the last paragraph on pdf page 5, wherein the log events consist of a header (hgi) that captures the provenance (i.e., sequence number) of an event and a body (bgi) containing information about the event, such as what data is being access by whom); reencrypt the hash value using the client key to create a check signature (Andrew, pdf page 7 (3.3 Signature Graph Generation), discloses an algorithm 1 (step 3) to generate a signature graph such as “3. Sig ← Sign (Hash, sk);”, wherein “sk” represents logger’s private key); and 
determine whether the check signature is equal to a persisted event signature, the persisted event signature being different from the prior event signature (Andrew, pdf pages 10-11 (4. Log Integrity Verification), discloses an event based signature verification algorithm 3 (steps 1-9) that verifies and returns a Boolean verification value “Vi” as “true or false” for the generated signatures); 
in response to the check signature being equal to the persisted event signature for each event of the events of the aggregate N, replay the events of the aggregate N to generate and provide the state of the aggregate N (Andrew, pdf pages 10-11 (4. Log Integrity Verification), discloses an event based signature verification algorithm 3 that verifies and returns a Boolean verification value “Vi” as “true” for the generated signatures, see step 5 and 9 of the algorithm 3. Algorithm 3 formalizes the steps an auditor takes to verify the integrity of a log event and the event signature prior to checking compliance. The input parameters are the event header (hgi), body (bgi), and signature (sgi) graphs, for an event i in the subset of events related to an access request); and 
in response to the check signature not being equal to the persisted event signature for each event of the events of the aggregate N, indicate that the aggregate N is not valid (Andrew, pdf pages 10-11 (4. Log Integrity Verification), discloses that if the signature verification process in line 5 fails (as shown in Signature verification Algorithm 3), the algorithm returns signature verification value ‘Vi’ as ‘false’, and indicates that the integrity of the event i in the subset of events related to an access request has been compromised).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Andrew’ into the teachings of ‘Dayan’, with a motivation to determine whether the check signature is equal to a persisted event signature, as taught by Andrew, in order to verify the chain of events by creating a non-repudiable log events and utilize the distributed and immutable properties of block-chain technology to make the audit logs tamper-proof; Andrew, pdf page 2 (second paragraph).

Regrading claim 2, Dayan as modified by Andrew teaches the system of claim 1, wherein Dayan fails to explicitly disclose but Andrew teaches generating an N-M hash value for an N-M event input data within the aggregate N comprises generating the N-M hash value by hashing the N-M event input data with an N-M sequence number and an N-M-1 signature (Andrew, pdf page 8 (3.4 Block Graph Generation), discloses an algorithm 2 that inputs an event ‘s signature (sgi), header (hgi) and body (bgi) graphs to compute an integrity proof digest (i.e., hash value, as disclosed in step 2 of the algorithm 2), and as disclosed in the last paragraph on pdf page 5, wherein the log events consist of a header (hgi) that captures the provenance (i.e., sequence number) of an event and a body (bgi) containing information about the event, such as what data is being access by whom).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Andrew’ into the teachings of ‘Dayan’, with a motivation to generate a hash value by hashing the event input data with its corresponding sequence number and a prior event signature, as taught by Andrew, in order to verify the chain of events by creating a non-repudiable log events and utilize the distributed and immutable properties of block-chain technology to make the audit logs tamper-proof; Andrew, pdf page 2 (second paragraph).

Regrading claim 3, Dayan as modified by Andrew teaches the system of claim 2, wherein Dayan fails to explicitly disclose but Andrew teaches creating an N-M check signature using the N-M hash value comprises creating the N-M check signature by reencrypting the N-M hash value using the client key to create the N-M check signature (Andrew, pdf page 7 (3.3 Signature Graph Generation), discloses an algorithm 1 (step 3) to generate a signature graph such as “3. Sig ← Sign (Hash, sk);”, wherein “sk” represents logger’s private key).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Andrew’ into the teachings of ‘Dayan’, with a motivation to create the check signature by re-encrypting the hash value using the client key, as taught by Andrew, in order to verify the chain of events by creating a non-repudiable log events and utilize the distributed and immutable properties of block-chain technology to make the audit logs tamper-proof; Andrew, pdf page 2 (second paragraph).

Regrading claim 4, Dayan as modified by Andrew teaches the system of claim 3, wherein Dayan fails to explicitly disclose but Andrew teaches determining that the check signature is equal to Application Serial No. 15/931,200 Attorney Docket No. RIDGP0022the persisted event signature comprises determining that the N-M check signature and an N- M signature are equal for M from 1 to N-2 (Andrew, pdf pages 10-11 (4. Log Integrity Verification), discloses an event based signature verification algorithm 3 (steps 1-9) that verifies and returns a Boolean verification value “Vi” as “true or false” for the generated signatures).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Andrew’ into the teachings of ‘Dayan’, with a motivation to determine that the check signature is equal to Application Serial No. 15/931,200 Attorney Docket No. RIDGP0022the persisted event signature, as taught by Andrew, in order to verify the chain of events by creating a non-repudiable log events and utilize the distributed and immutable properties of block-chain technology to make the audit logs tamper-proof; Andrew, pdf page 2 (second paragraph).

Regrading claim 5, Dayan as modified by Andrew teaches the system of claim 4, wherein Dayan fails to explicitly disclose but Andrew teaches in response to an N-L check signature not being equal to an N-L signature for a given L, indicate that an N-L event is not valid (Andrew, pdf pages 10-11 (4. Log Integrity Verification), discloses that if the signature verification process in line 5 fails (as shown in Signature verification Algorithm 3), the algorithm returns signature verification value ‘Vi’ as ‘false’, and indicates that the integrity of the event i in the subset of events related to an access request has been compromised).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Andrew’ into the teachings of ‘Dayan’, with a motivation to indicate that an event is not a valid event, as taught by Andrew, after an auditor takes to verify the integrity of a log event in the subset of events and the event signature; Andrew, pdf page 10 (4. Log Integrity Verification).

Regrading claim 7, Dayan as modified by Andrew teaches the system of claim 1, wherein Dayan fails to explicitly disclose but Andrew teaches the N-M sequence number is associated with an N-Mth event (Andrew, last paragraph on pdf page 5, discloses that the log events consist of a header (hgi) that captures the provenance (i.e., sequence number) of an event and a body (bgi) containing information about the event, such as what data is being access by whom).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Andrew’ into the teachings of ‘Dayan’, with a motivation wherein the N-M sequence number is associated with an N-Mth event, as taught by Andrew, in order to verify the chain of events by creating a non-repudiable log events and utilize the distributed and immutable properties of block-chain technology to make the audit logs tamper-proof; Andrew, pdf page 2 (second paragraph).

Regrading claim 9, Dayan as modified by Andrew teaches the system of claim 1, wherein Dayan fails to explicitly disclose but Andrew teaches a specific event input data is provided in response to the request (Andrew, pdf page 10, discloses input parameters are the event header (hgi), body (bgi), and signature (sgi) graphs, for an event i in the subset of events related to an access request).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Andrew’ into the teachings of ‘Dayan’, with a motivation wherein a specific event input data is provided in response to the request, as taught by Andrew, in order to verify the integrity of a log event and the event signature; Andrew, pdf page 10.

Regarding claim 10, the claim is drawn to a method corresponding to a system of using same as claimed in claim 1. Therefore, the rejection(s) set forth above with respect to the system claim 1 is equally applicable to the claim 10 of the method.

Regarding claim 11, the claim is drawn to a computer program product corresponding to a system of using same as claimed in claim 1. Therefore, the rejection(s) set forth above with respect to the system claim 1 is equally applicable to the claim 11 of the computer program product.

Regrading claim 12, Dayan teaches a system for creating a projection (Dayan, Para. [0038] and Fig. 3 shows an example 300 of displaying the results of a query. In this example, the query results in two events (as shown in FIG. 3) A and B (i.e., the graph shown in Fig. 3 projects events A and B)), comprising an interface configured to (Dayan, Para. [0007], discloses a processing system comprises a query engine module (i.e., an interface)): receive request to create the projection up to a target event in an aggregate N (Dayan, Para. [0032], discloses that the query engine 208 may receive a query and consult the event repository 202 and system information (metadata) 210. Based upon the query and the information obtained from the event repository 202 and/or the system information 210, the query engine 208 generates query results. The results are output, for example to a display 212 or other reporting system accessible to a user, such as projected in graph shown (in Fig. 3]) for events A and B resulted in response to the received query, see para. [0038])); and a hardware processor configured to (Dayan, Para. [0007], discloses a processing system comprises a processor): for each event of events of the aggregate N: replay the events of the aggregate N to generate and provide the projection (Dayan, Para. [0032], discloses that the query engine 208 may receive a query and consult the event repository 202 and system information (metadata) 210. Based upon the query and the information obtained from the event repository 202 and/or the system information 210, the query engine 208 generates query results. The results are output, for example to a display 212 or other reporting system accessible to a user, such as projected in graph shown (in Fig. 3]) for events A and B resulted in response to the received query, see para. [0038]), and/or see also Para. [0007 & 0032], discloses that the query engine module is configured to filter and aggregate selected ones of the plurality of events stored in the event repository based upon a received query, and to output the filtered and aggregated events for presentation to a user, such as projected in graph shown (in Fig. 3]) for events A and B resulted in response to the received query, see para. [0038])); and 
Dayan fails to explicitly disclose but Watanabe teaches to receive a client key (Andrew, pdf page 7 (3.3 Signature Graph Generation), discloses a logger’s private key, sk); and rehash an event input data with its corresponding sequence number and a prior event signature to generate a hash value (Andrew, pdf page 8 (3.4 Block Graph Generation), discloses an algorithm 2 that inputs an event ‘s signature (sgi), header (hgi) and body (bgi) graphs to compute an integrity proof digest (i.e., hash value, as disclosed in step 2 of the algorithm 2), and as disclosed in the last paragraph on pdf page 5, wherein the log events consist of a header (hgi) that captures the provenance (i.e., sequence number) of an event and a body (bgi) containing information about the event, such as what data is being access by whom); Application Serial No. 15/931,200 Attorney Docket No. RIDGP0024reencrypt the hash value using the client key to create a check signature (Andrew, pdf page 7 (3.3 Signature Graph Generation), discloses an algorithm 1 (step 3) to generate a signature graph such as “3. Sig ← Sign (Hash, sk);”, wherein “sk” represents logger’s private key); and 
determine whether the check signature is equal to a persisted event signature, the persisted event signature being different from the prior event signature (Andrew, pdf pages 10-11 (4. Log Integrity Verification), discloses an event based signature verification algorithm 3 (steps 1-9) that verifies and returns a Boolean verification value “Vi” as “true or false” for the generated signatures); 
in response to the check signature being equal to the persisted event signature for each event of the events of the aggregate N, replay the events of the aggregate N to generate and provide the projection (Andrew, pdf pages 10-11 (4. Log Integrity Verification), discloses an event based signature verification algorithm 3 that verifies and returns a Boolean verification value “Vi” as “true” for the generated signatures, see step 5 and 9 of the algorithm 3. Algorithm 3 formalizes the steps an auditor takes to verify the integrity of a log event and the event signature prior to checking compliance. The input parameters are the event header (hgi), body (bgi), and signature (sgi) graphs, for an event i in the subset of events related to an access request); and 
in response to the check signature not being equal to the persisted event signature for each event of the events of the aggregate N, indicate that the aggregate N is not valid (Andrew, pdf pages 10-11 (4. Log Integrity Verification), discloses that if the signature verification process in line 5 fails (as shown in Signature verification Algorithm 3), the algorithm returns signature verification value ‘Vi’ as ‘false’, and indicates that the integrity of the event i in the subset of events related to an access request has been compromised).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Andrew’ into the teachings of ‘Dayan’, with a motivation to determine whether the check signature is equal to a persisted event signature, as taught by Andrew, in order to verify the chain of events by creating a non-repudiable log events and utilize the distributed and immutable properties of block-chain technology to make the audit logs tamper-proof; Andrew, pdf page 2 (second paragraph).
  
Regarding claims 13-16 and 18, the claims are drawn to a system for querying a state of an aggregate N corresponding to a system for creating a projection of using same as claimed in claims 2-5 and 7, respectively. Therefore, the rejection(s) set forth above with respect to the system claims 13-16 and 18 are equally applicable to the system claims 2-5 and 7, respectively.

Regarding claim 20, the claim is drawn to a method corresponding to a system of using same as claimed in claim 12. Therefore, the rejection(s) set forth above with respect to the system claim 12 is equally applicable to the claim 20 of the method.

Regarding claim 21, the claim is drawn to a computer program product corresponding to a system of using same as claimed in claim 12. Therefore, the rejection(s) set forth above with respect to the system claim 12 is equally applicable to the claim 21 of the computer program product.

Claims 6, 8, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dayan in view of Andrew, as applied above, and further in view of Watanabe; Hiroshi et al. (US 2018/0076957 A1), hereinafter (Watanabe).

Regrading claim 6, Dayan as modified by Andrew teaches the system of claim 5, wherein Dayan as modified by Andrew fails to explicitly disclose but Watanabe teaches the N-L signature is determined by reading a prior N-L event (Watanabe, Para. [0031], discloses to check if this electronic signature 1 is really owned by the user of the wallet 1, this electronic signature 1 may be decrypted by the public key 1 (i.e., by reading public key 1 from wallet 1) and then compared with the public key 2 and the hash value 1, which are stored in the wallet 2. (The same verification process can be used for N-L event signature)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Watanabe’ into the teachings of ‘Dayan’ as modified by ‘Andrew’, with a motivation to determine the N-L signature, as taught by Watanabe, in order to detect and prevent improper block-chain transactions; Watanabe, Para. [0502].

Regrading claim 8, Dayan as modified by Andrew teaches the system of claim 7, wherein Dayan as modified by Andrew fails to explicitly disclose but Watanabe teaches the N-M sequence number is gapless, sequential, and unique (Watanabe, Fig. 6, illustrates a public keys (N-1, N, N+1) associated with the wallets (N-1, N, N+1), herein the public keys represents the sequence numbers, which are gapless, sequential and unique).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Watanabe’ into the teachings of ‘Dayan’ as modified by ‘Andrew’, with a motivation to provide a gapless, sequential and unique sequence number, as taught by Watanabe, in order to generate a hash value from content(s) of the wallet, public key of the wallet and signature by using hash function; Watanabe, Para. [0029].

Regarding claims 17 and 19, the claims are drawn to a system for querying a state of an aggregate N corresponding to a system for creating a projection of using same as claimed in claims 6 and 8, respectively. Therefore, the rejection(s) set forth above with respect to the system claims 6 and 8 are equally applicable to the system claims 17 and 19, respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (See PTO-892).  
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose telephone number is 571-272-1239. The examiner can normally be reached on 8AM-4PM (EST) Monday-Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496